t c memo united_states tax_court b m vanmali and bhari vanmali petitioners v commissioner of internal revenue respondent docket no 4235-09l filed date harris hastings barnes iii for petitioners john f driscoll and john w sheffield iii for respondent memorandum opinion thornton judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule the issue for decision 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal revenue continued is whether respondent abused his discretion in sustaining a proposed levy to collect petitioners’ unpaid federal income taxes for through as discussed below we shall grant respondent’s motion background on date respondent assessed petitioners’ federal_income_tax liabilities for taxable years through on date respondent sent petitioners a final notice--notice of intent to levy and notice of your right to a hearing for unpaid tax_liabilities totaling dollar_figure for taxable years through in response petitioners submitted a timely form request for a collection_due_process or equivalent_hearing the form indicated that petitioners wished to pursue a collection alternative checking the box for offer_in_compromise on date petitioners submitted a form_656 offer_in_compromise indicating that they wished to pursue an offer-in-compromise due to continued code all monetary amounts have been rounded to the nearest dollar 2although the record is inconclusive on this point it appears that petitioners filed federal_income_tax returns for the years at issue but underpaid the taxes reported thereon and that respondent subsequently determined a deficiency for each year at issue doubt as to collectibility petitioners offered to pay dollar_figure in monthly payments of dollar_figure each in arriving at the amount of their offer they calculated their average monthly income to be dollar_figure on date respondent’s settlement officer held a hearing with petitioners’ representative according to the settlement officer’s case activity record he informed the representative that he had calculated petitioners’ average monthly income to be dollar_figure rather than dollar_figure as indicated in the attachment to their form_656 the difference between these two amounts was due largely to differing assumptions about petitioners’ available income from several s_corporations in which they held interests petitioners’ calculation included a three-year average of distributions they had actually received from the sec_3on the form_656 petitioners proposed to compromise their individual income_tax liabilities for tax years through as well as outstanding liabilities from forms annual return of withheld federal_income_tax for vanmali construction co for tax years and 4a spreadsheet attached to the form_656 detailed petitioners’ calculation of their offer amount it indicated that petitioners had dollar_figure in monthly income and dollar_figure in monthly necessary living_expenses the dollar_figure difference between income and expenses was then multiplied by months to arrive at a future income value of dollar_figure this number was added to petitioners’ reported dollar_figure of equity in their assets to arrive at their offer of dollar_figure 5according to forms 1120s u s income_tax return for an s_corporation filed for tax_year petitioners wholly owned one s_corporation bmv inc and held partial ownership interests in seven other s_corporations corporations by contrast the settlement officer’s calculation included petitioners’ pro_rata share of income from the s_corporations as reported on their and federal_income_tax returns without regard to whether they actually received this income the settlement officer also determined petitioners’ allowable monthly living_expenses to be dollar_figure rather than the dollar_figure that they had indicated as a result according to his case activity record the settlement officer advised petitioners’ representative that he had calculated their reasonable collection potential rcp to be in excess of dollar_figure million on date petitioners’ representative and the settlement officer had a followup conference according to his case activity record the settlement officer acknowledged the disagreement about the proper treatment of petitioners’ s_corporation income but indicated that irrespective of this issue he believed their offer-in-compromise was inadequate because it failed to reflect the current value of their interests in various s_corporations the settlement officer 6although the case activity record is unclear on this point the settlement officer appears to have arrived at this conclusion by multiplying the dollar_figure difference between his calculation of petitioners’ average monthly income and allowable monthly living_expenses by the months remaining in the collection_period of limitations to compute the future value component of petitioners’ rcp the settlement officer appears to have then added that component to his calculation of the present_value of petitioners’ various assets to arrive at their rcp indicated that he had determined the net realizable equity nre of the real_estate owned by their wholly owned s_corporation bmv inc to be over dollar_figure which was significantly greater than the amount of their offer he asked whether petitioners could increase their offer or propose a different collection alternative petitioners requested more time to consider their options on date the settlement officer noted in his case activity record that no further response or information had been received from petitioners on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy respondent determined that petitioners’ rcp was dollar_figure the notice_of_determination indicated that because petitioners’ rcp was greater than their offer of dollar_figure and there were no indications that special circumstances existed petitioners’ offer was rejected and the decision to proceed by levy was sustained 7the attachment to the notice_of_determination sets forth respondent’s calculation of petitioners’ rcp and includes dollar_figure in average monthly income based on petitioners’ and individual federal_income_tax returns the calculation does not include petitioners’ nre in each of their various businesses discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b see 98_tc_518 aff’d 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d if the adverse_party does not so respond then a decision may be entered against such party id sec_6331 provides that if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the taxpayer’s property sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 collection_due_process cdp hearing before a levy is made if a cdp hearing is requested the hearing is conducted by the commissioner’s appeals_office at the hearing the settlement officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise any relevant issue relating to the collection of the unpaid tax sec_6330 our review of the settlement officer’s determination is limited to issues that the taxpayer raised at the cdp hearing see 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs the only issue petitioners have raised in their objection to respondent’s motion for summary_judgment is the settlement officer’s rejection of their proposed offer-in-compromise we review this issue for abuse_of_discretion see 114_tc_604 under this standard of review the question is whether the settlement officer’s rejection of their offer-in-compromise was arbitrary capricious or without sound basis in fact or law see 112_tc_19 fowler v commissioner tcmemo_2004_163 for the reasons discussed below we conclude that it was not sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in- compromise is left to the secretary’s sound exercise of discretion 447_f3d_706 9th cir aff’g tcmemo_2004_13 sec_301_7122-1 proced admin regs in general an offer-in-compromise based on doubt as to collectibility will be acceptable only if it is for an amount at least as great as the taxpayer’s rcp revproc_2003_71 sec_4 2003_2_cb_517 in his motion for summary_judgment without conceding any error by the settlement officer respondent asserts that even if one were to assume solely for purposes of his motion the accuracy of many of the items reflected in petitioners’ offer amount their computation nevertheless contains clear errors respondent asserts that correcting these errors would indicate that consistent with petitioners’ own assumptions their offer should have been no less than dollar_figure rather than the dollar_figure they actually offered petitioners do not dispute this conclusion to the contrary they state that they will assume respondent’s changes are correct they observe however that the difference between dollar_figure and petitioners’ offer of dollar_figure is a lot less than the difference between dollar_figure their rcp as determined by the settlement officer and dollar_figure they assert that had the settlement officer determined their rcp to be dollar_figure they would have been ready willing and able to make a counter-offer in that amount citing lites v commissioner tcmemo_2005_206 they argue because the settlement officer’s alleged error was so central to his determination he abused his discretion in rejecting their offer whatever error the settlement officer might have made in calculating petitioners’ rcp--and respondent does not expressly concede that the settlement officer made any error--the undisputed fact remains that petitioners could afford to pay significantly more than they offered in these circumstances notwithstanding alleged errors in the settlement officer’s calculation of petitioners’ rcp he did not abuse his discretion in rejecting their offer see eg 568_f3d_710 9th cir finding no abuse_of_discretion in the commissioner’s rejecting a proposed offer-in-compromise where after allowing for a computational error in the taxpayers’ rcp as determined by the appeals_office the taxpayer failed to show that the errors affected the commissioner’s determination that he could afford to pay more than his offer aff’g in part vacating in part barnes v commissioner tcmemo_2006_150 atchison v commissioner tcmemo_2009_8 granting summary_judgment for the commissioner where even after allowing for certain expenses disallowed by the appeals_office in computing the rcp it was still far greater than the amount of the taxpayers’ offer lloyd v commissioner tcmemo_2008_15 granting summary_judgment for the commissioner where notwithstanding alleged errors in the settlement officer’s calculation of the taxpayer’s future monthly income the rcp still exceeded the taxpayer’s offer unlike lites this is not a case in which respondent has taken a position at odds with the settlement officer’s determination respondent’s position consistent with the settlement officer’s determination is that petitioners’ offer-in-compromise was unacceptable because it was significantly less than they could afford to pay petitioners assert that they would have counteroffered dollar_figure if the settlement officer had properly advised them that this was the correct amount of their rcp but petitioners have effectively conceded that it was their own errors 8in lites v commissioner tcmemo_2005_206 the appeals officer had rejected a proposed installment_agreement on grounds that the taxpayers’ monthly income exceeded the amount they had offered to pay in the tax_court the commissioner reversed course and argued that the appeals officer’s decision should be upheld for the opposite reason that the taxpayers’ installment_agreement proposal exceeded what they could afford to pay finding that the commissioner had effectively conceded error in a determination that was central to the appeals officer’s decision to reject the taxpayers’ proposed collection alternative we held that the notice_of_determination was not justifiable in the light of the facts and circumstances id that caused their offer to understate the amount they could afford to pay even under their own financial assumptions the settlement officer did not abuse his discretion in rejecting their admittedly too low offer in their opposition to respondent’s motion for summary_judgment petitioners have not asserted that there is any dispute as to any issue of material fact such that a decision may not be rendered as a matter of law apart from challenging the rejection of their offer-in-compromise petitioners’ opposition to respondent’s motion for summary_judgment raises no issue that would suggest that respondent has otherwise failed to satisfy the requirements of sec_6330 we deem petitioners to have waived or conceded any such issues accordingly we conclude that respondent is entitled to summary_judgment to reflect the foregoing an appropriate order and decision will be entered 9we note that it also seems unlikely that the settlement officer would have considered an offer of dollar_figure to adequately reflect petitioners’ ability to pay according to his case activity record he had determined that the nre of petitioners’ wholly owned s_corporation exceeded this amount the record indicates that although the settlement officer raised this issue with petitioners and gave them an opportunity to respond they never did so
